tax_exempt_and_government_entities_division number release date date uil department of the treasury internal_revenue_service washington d c contact person identification_number contact number employer_identification_number form required to be filed tax years se t eo ra t dear this is our final_determination that you do not qualify for exemption from federal_income_tax under internal_revenue_code sec_501 as an organization described in code sec_501 we made this determination for the following reason s you are not operated for fraternal purposes you are not operated under the lodge_system and you do not devote your net_earnings to exclusively charitable or fraternal purposes you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file with their instructions and do not send them to this office failure_to_file the returns timely may result in a penalty file the returns in accordance we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice action if you agree with our deletions you do not need to take any further if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses the irs customer service number for people with hearing impairments is sincerely robert choi director exempt_organizations rulings agreements enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter department of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number tax_exempt_and_government_entities_division date date uil i a w l o i v w u n i o n m i o l o artering fee - i - o o h n o o - - - - o o s u o u o h dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below facts you were incorporated in under the laws of the state in which you are located shortly after you were incorporated you filed a certificate of registration of trade_name authorizing you to transact business under the assumed name of café your certificate of incorporation charter states that you are organized and will be operated exclusively for charitable and fraternal purposes within the meaning of sec_501 of the internal_revenue_code you claim to be affiliated with fraternal and article vii of your charter states that you are a subordinate under parent in sec_1 of your bylaws and in part il of your application you state that you are operated for the following objectives n o w r n d to promote the social and moral welfare of its members to encourage human and spiritual values of life to cooperate in all charitable and civic appeals to provide a practical means to form meaningful friendships altruistic services and to build better communities to promote true patriotism to our country and to be a loyal member of fraternal to cooperate in creating and maintaining sound public opinion and high standards which make possible the promotion of goodwill and community concern for others and to promote education for its members their family and for the community in response to an irs letter asking for a further description of how you planned to achieve your corporate objectives you responded that you are organized to promote the social welfare of your members and to enhance their happiness to encourage human and spiritual values and to instill the principles of charity justice and patriotism among your members in a later response you offered the following examples of how you will complete each of your bylaw objectives to promote the social and moral welfare of its members a we have all you can eat crab feeds and intend to have member picnics to encourage human and spiritual values of life a we anticipate holding events to raise funds food and clothing for donation to the needs of others group activities that encourage giving to others will instill in ourselves and others the rewards of good moral ethics and ideals to cooperate in all charitable and civic appeals a we encourage the principles of charity justice and patriotism among members we have and do plan to participate in future outings such as the high school golf outing fundraiser which raised funds for the school athletic department in addition you stated your intent to make available a dollar_figure scholarship annual fund to provide a practical means to form meaningful friendships altruistic services and to build better communities a all events and functions such as involvement in the golf fundraiser scholarship program club crab feed easter egg hunt member meetings and daily lodge activities serve as practical means to build meaningful friendships and promote philanthropic endeavors in efforts to build better communities of july picnic member to promote true patriotism to our country and to be a loyal member of fraternal a the pledge of allegiance will be said at all monthly meetings a of july picnic will be held to cooperate in creating and maintaining sound public opinion and high standards which make possible the promotion of goodwill and community concern for others a community involvement through the programs outlined above will culminate in the creation and maintenance of sound public opinion and making possible the promotion of goodwill and community concern for others to promote education for its members their family and for the community a the scholarship fund will be established to assist those in need of educational_assistance your narrative description also states that you will meet monthly for socializing among members and include food beverages and entertainment in later submissions you described the operation of café as your primary activity drinking and gambling your application indicates you hold liquor gaming and video lottery licenses for the purpose of operating the private club and have a full-service restaurant your members only designated hours are monday through saturday a m to a m and sunday p m to a m there are no non-member hours but you state that non-members are admitted as guests if accompanied by a member in a in place that requires all guests to sign the guest log book although you notified your officers and employees not to allow non-members to be admitted unless accompanied by a member it operates as a private member's only tavern with later letter you state that you do not have a policy during the application process you were unable to provide a breakdown of the amounts raised or spent on any activities other than operation of café nor were you able to estimate the volunteer hours attributable to any other activity because these activities were projections you indicated that the specific amounts would be calculated and voted on for approval you provided a description of your scholarship selection procedures but no information as to when the program would be implemented from your description it appears that you contemplate one scholarship per year to date you have awarded no scholarships since your inception you have had only one formal membership meeting that initial meeting was held shortly after your incorporation for the purpose of electing officers and adopting the bylaws no further business was conducted at that time you submitted an additional statement that aside from the initial board_of directors meeting no formal board meetings have been held you stated that officers have held informal meetings in which to facilitate the commencement of operations and that the officers have acted in good_faith as agents of the organization in obtaining contracts for services to be approved by the board pursuant to article ii of your bylaws members must be at least years of age and of good moral character applications must be submitted in writing accompanied by a signed recommendation from a current member in good standing and payment of the initiation fee applications are subject_to review and a vote upon admission membership can be maintained by the payment of dues in accordance with the membership dues schedule as adopted by the board_of directors you submitted no information showing that you follow this procedure you appear to count everyone who pays dollar_figure per quarter as members you submitted no information regarding the amount of an initiation fee or whether such fees have ever been assessed or paid no evidence has been submitted regarding any initiation activities or additional responsibilities for membership other than the payment of dues or that any member meetings have ever been held your charter lists your incorporator as a your initial board_of directors included a b and c at the time this application was filed a served as your president director and treasurer d served as your vice president and c served as your secretary b was later replaced by d c was later replaced by e you submitted additional information stating that prior to your incorporation s owned the building in which you are located and planned to operate a commercial restaurant and bar known as lounge s is the son of a your president and was the fiancé of c s had obtained a business license liquor license and video lottery license for lounge you state that lounge never opened and that all such licenses were forfeited parent sent letters to holders of video lottery license prior to your incorporation and during the time s owned the facility s learned of the possibility of affiliating with fraternal through parent holders in your state soliciting membership and inviting inquiries regarding affiliation letter parent states that it is experiencing a decline in membership and is accepting applications nationally for new charters the letter states that parent will be able to assist all new charters with their filing of liquor licenses gaming licenses and lottery license sic if available in your state our expertise in these areas of licensing will assure successful new charters additionally we will include all new charters in its sic group tax exempt status this will allow new to immediately become tax exempt without having to apply individually in the shortly after your incorporation you entered into an affiliation agreement with parent and paid a chartering fee further you agreed to pay parent additional fees for each new member and a percentage of all gambling revenue s personally funded the payment of the chartering fee on your behalf through llc a limited_liability corporation llc in which he is the sole member you carry this amount on your books as a loan the affiliation agreement assigns you a lodge number and restates the language of your charter you also submitted letters from parent to the licensing boards for liquor gaming and lottery licenses stating that you are a subordinate member in good standing and current in your payment of dues the letters further state all subordinate units are required by ‘parent’ to accept and sign the agreement of affiliation upon granting their charter certified by ‘parent’ you also submitted a copy of a mileage agreement with parent granting you the exclusive right to be an affiliated lodge within five miles of your designated meeting place apart from the fees that you paid or were paid on your behalf to parent you have submitted no evidence that you are complying with the rules of parent or that parent is providing any oversight of you as its subordinate you also indicated that s continues to own the building in which café is located through llc another single member llc in which he is the sole member the lease is a triple net_lease obligating you to pay the monthly rent plus utilities real_estate_taxes and personal_property_taxes all costs for alterations repairs and maintenance and all costs for insurance you stated that this lease was an arm’s length transaction when asked to submit a fair market rental value appraisal or alternative comparative rental value for this property you submitted appraisals for two dissimilar businesses the rental rate for both businesses is less than half of what you are paying llc additional information you submitted indicates that s owns a catering business through llc another llc in which he is the sole member you sublease the commercial kitchen in the café facility to llc the sublease requires llc to pay you rent and a portion of the real_estate_taxes personal_property_taxes alterations improvements repairs or maintenance as well as insurance for personal_property there is no requirement that llc pay for utilities incurred in the use of a commercial kitchen all of the assets listed as subject_to this lease and on which you appear to be paying personal_property_taxes are owned by llc you also provided a copy of the video lottery retail agreement agreement that you entered into with llc this agreement provides that llc is the exclusive provider and operator of video machines in your facility you are required to provide at your expense adequate personnel to safeguard and protect the terminals and equipment including electrical outlets and power sources llc as the operator has exclusive control_over the cash compartments and all internal circuitry of the terminals subject_to the lottery commission you maintain insurance or pay llc to maintain insurance and the net terminal income from the lottery gaming machines is allocated percent to you and percent to llc lastly you submitted a service agreement you entered with llc s is the sole member of llc this agreement provides that llc will perform maintenance services including building maintenance snow removal and lawn care at café you stated in your application that you share an employee who performs bookkeeping functions with other local subordinates of parent and may have overlapping officers directors in response to a request for additional information you indicated that s has similar agreements through his wholly owned llcs with at least seven other subordinate lodges of parent that were chartered around the same time as you a is on the board_of directors of each subordinate law sec_501 of the internal_revenue_code the code provides for the exemption of fraternal beneficiary societies orders or associations operating_under_the_lodge_system or for the exclusive benefit of the members of a fraternity itself operating_under_the_lodge_system and providing for the payment of life sick accident or other_benefits to the members of such society order or association or their dependents sec_501 of the code provides for the exemption from federal_income_tax of domestic_fraternal_societies orders or associations operating_under_the_lodge_system the net_earnings of which are devoted exclusively to religious charitable scientific literary educational and fraternal purposes and which do not provide for the payment of life sick accident or other_benefits sec_1_501_c_10_-1 of the income_tax regulations the regulations provides that an organization will qualify for exemption under sec_501 of the code if fraternal beneficiary society order or association described in sec_501 and the regulations thereunder except that it does not provide for the payment of life sick accident or other_benefits to its members and devotes its net_earnings exclusively to religious charitable scientific literary educational and fraternal purposes it is a domestic the leading judicial pronouncement as to what constitutes a fraternal beneficiary society is contained in the following extract from national union v marlow 374_f_775 a fraternal-beneficial society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause the term fraternal can properly be applied to such an association for the reason that the pursuit of a common object calling or profession usually has a tendency to create a brotherly feeling among those who are thus engaged many of these associations make a practice of assisting their sick and disabled members and of extending substantial aid to the families of deceased members their work is at the same time of a beneficial and fraternal character because they aim to improve the condition of a class of persons who are engaged in a common pursuit and to unite them by a stronger bond of sympathy and interest the national union did not fit this definition because it was an association of individuals who were associated for the purpose of obtaining insurance the court concluded that in its practical operations therefore the defendant company cultivates fraternity and confers benefits in the same manner that every insurance_company doing business on the mutual plan cultivates feelings of fraternity and confers benefits upon its members or in other words when the defendant is stripped of all disguises and judged by the standard of what it is engaged in doing and what it was most likely organized to do it is simply an insurance_company which carries on an extensive business on the assessment plan central to the concept of fraternal beneficiary societies whether described in sec_501 or sec_501 of the code is the requirement of a fraternal element a common bond among members the requirement of a fraternal element is set forth in philadelphia and reading relief association 4_bta_713 in that case an organization composed of railroad employees organized to administer a fund for the payment of benefits to its members in case of sickness accident or death fell short of this requirement because it lacked the required fraternalistic element the court noted that the association’s membership consisted of individuals whose vocations were as numerous and diverse as the classifications of jobs of a railroad company that the only motive for the existence of the association was a mercenary one to provide insurance benefits that the organization did not have rituals ceremonial and regalia commonly associated with fraternal associations and that it was not operated on the lodge_system relief in another case the u s tax_court held that an organization cannot be classified as fraternal when the only common bond between the majority of its members is their membership in that organization 24_tc_891 affirmed as to nonexempt status 236_f2d_509 only percent of the members had common ties in that they were polish war veterans or children of such veterans who had served in the armed_forces of the western alliance all other dues-paying members were admitted indiscriminately as long as they were elected to membership by a majority vote of members present at any meeting the question as to the meaning of fraternal was also explored in wheeler v ben hur life ass'n s w 2d the court concluded that the organization was not fraternal the association's constitution and by-laws duly provide for a lodge_system ritualistic form of work and representative form of government it has no capital stock and is ostensibly organized solely for the mutual benefit of its members but actually while giving superficial attention to these requirements the association has been engaged in the life_insurance business the local agent of the association draws a salary and receives as a commission of the first premium on all insurance policies he receives a smaller percentage of subsequent premiums relative to ritualistic work are observed only perfunctorily from the evidence in this record that the primary function of the ben hur life association is to sell insurance and that the association actually is an insurance_company operating under the guise of a fraternal benefit society the association's constitution and by-laws provisions we are convinced to qualify for recognition of exemption as a fraternal beneficiary organization under sec_501 or sec_501 of the code an organization must also be operated under the lodge_system sec_1_501_c_8_-1 of the regulations states that operating_under_the_lodge_system means carrying on its activities under a form of organization that comprises local branches chartered by a parent organization and largely self-governing called lodges chapters or the like at a minimum this requires separate subordinate lodges that operate under the general control and supervision of a parent lodge and are subject_to the laws and edicts of the parent lodge in 2_f2d_367 the district_court for the eastern district of missouri defined lodge_system as follows by the lodge_system is generally understood an organization which holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual that does not seem to be a harsh definition of what is usually understood as the lodge_system and is not so strict in its requirements as the definitions often stated in the statute books revrul_73_165 1973_1_cb_224 concerns an organization that was operated under the lodge_system was engaged in conducting fraternal activities but whose predominant activity was the provision of benefits to its members the ruling concludes that the organization was described in sec_501 because there is no requirement that either the fraternal or the insurance features predominate so long as both are present the ruling is clear however that in order for an organization to be described in sec_501 it must contain substantial fraternal features and conduct substantial fraternal activities the courts have described fraternal activities as a grouping together of like-minded individuals to accomplish a common purpose the group must be bound by more than membership in the organization and motivated by purposes other than solely the provision of insurance benefits revrul_77_258 1977_2_cb_195 provides that a domestic fraternal society operating_under_the_lodge_system which does not provide life sick accident or other_benefits wnose members are interested in the use of and philosophy behind a method of attempting to divine the future and whose net_income is used to provide instruction on the use of the method maintain a reference library and supply information on the method to the public qualifies for exemption under sec_501 of the code rationale the information you provided fails to establish that you are a domestic fraternal society order or association that qualifies for exemption from federal_income_tax under sec_501 of the code you are not operated for fraternal purposes you are not operated under the lodge_system and you do not devote your net_earnings to exclusively charitable or fraternal purposes fraternal purposes although there is no definition of fraternal purpose in the internal_revenue_code we presume that congress used the term in the ordinary sense and according to its legal significance in when sec_501 was added the courts in the cases cited above were clear in requiring at a minimum that the members of a fraternal_organization have a common tie that is more substantial than the desire to purchase insurance or engage in social activities fraternal-beneficiary society would be one whose members have adopted the same or a very similar calling avocation or profession or who are working in union to accomplish some worthy object and who for that reason have banded themselves together as an association or society to aid and assist one another and to promote the common cause national union v marlow supra an organization cannot be classed as fraternal where the only common bond between the majority of the members is their membership in that organization polish army veterans post evidence of fraternal activities such as rituals ceremonial and regalia helps to establish that an organization has a fraternal purpose philadelphia and reading relief association supra revrul_73_165 echoes congress and the courts in holding that to establish exemption a fraternal_organization must have substantial fraternal features and conduct substantial fraternal activities lastly we look to substance over form the fact that an organization’s constitution and bylaws may provide for a lodge_system a ritualistic form of work and representative form of government is not enough if actual operations establish a primary function that is not fraternal wheeler v ben hur life association supra a you do not have substantial fraternal features your membership is open to anyone over willing to pay a nominal membership fee similar to a cover charge your bylaws do not require and you submitted no evidence to establish that your members have a specific calling avocation or profession or a common tie unlike the organization described in revrul_77_258 whose members had a single pursuit your activities do not illustrate how your members have joined together or worked in unison to accomplish any worthy objective the only common bond among your members appears to be their membership further you submitted no evidence to show that you follow your own bylaws regarding limiting the use of café by non-members you stated that you have an open guest policy and do not keep a guest log or other records you have not established that your members pay for the entertainment of their guests without further documentation we are unable to conclude that you are not open to the general_public in the same manner as a commercial tavern nor have you submitted evidence that your listed members have actually participated in substantial fraternal activities your operation of a public tavern and conduct of gaming is not inherently a fraternal or a charitable activity you charter and bylaws do not provide for rituals ceremonials or regalia commonly associated with fraternal associations you have had no member meetings other than your initial organizational meeting nor have you engaged in any member activities in furtherance of your stated objectives accordingly you are not operated for fraternal purposes lodge_system an organization is operating under the lodge system’ if and supervision of a parent lodge and is subject_to the laws and edicts of the parent lodge it is generally understood that such an organization holds regular meetings at a designated place adopts a representative form of government and performs its work according to a ritual the courts look to substance over form wheeler v ben hur life association supra a similar result was reached in western funeral benefit association v hellmich supra it operates under the general control we cannot conclude on the basis of this record that you are properly chartered and under the general control and supervision of a parent lodge you submitted a signed affiliation agreement with parent assigning you a lodge number although your stated purposes are identical to that of parent you submitted no information regarding parent’s activities or its rules regarding your participation the agreement is devoid of any operational or oversight requirements regarding your activities the information you submitted with the affiliation agreement including copies of letters from parent to you and to the licensing authorities to assist you in obtaining licenses for liquor gaming and video lottery is not silent on your financial arrangement with parent you are required to pay parent a substantial chartering fee and a percentage of all gaming revenue to use parent’s name the only oversight parent exercises is to audit your financial statements to be sure it is paid the proper amounts this is similar to the purchase and operation of a commercial franchise we also cannot conclude that parent exercises supervision and control_over other independent lodges the information you submitted shows that s formed and operates at least seven lodges in your area in the same manner as you in addition you state that other lodges associated with parent are operated in an identical manner this does not satisfy the requirement that a parent control and supervise separate independent subordinate lodges that are operating_under_the_lodge_system further you have had only one membership meeting in the four years that you have been operating this was the meeting at which you elected your initial officers since then there have been no member meetings and no elections have been held since you are totally controlled by your founders and do not follow your bylaws as to member input we cannot conclude that you have a representative form of government in addition since you have held no member meetings and nor commenced fraternal activities we cannot conclude that you perform your work according to a ritual accordingly you are not operated under the lodge_system devotion of net_earnings to exclusively charitable or fraternal purposes the information you submitted shows that s paid your chartering fee and all additional expenses associated with your formation in return you have contracted with s through his wholly owned companies llc llc llc and llc to rent and operate café as a turnkey operation the establishment and operation of café is your only activity and you stated that all of your earnings have been used for this purpose we conclude therefore that your net_earnings are used predominately to engage in business undertakings in addition we are unable to conclude from the information submitted that your net_earnings do not inure to s in the form of inflated payments for services rendered through his companies since your net_earnings are used predominately to engage in business undertakings that enhance the financial well being of s we cannot conclude that your net_earnings are used exclusively for religious charitable scientific literary educational and fraternal purposes as required by sec_501 of the code you state that you plan to initiate your scholarship program as soon as you have sufficient funds related companies don’t contemplate that payments will be made to you for this purpose we cannot conclude that any of your net_earnings have or will be devoted to charitable purposes since you have no other planned charitable activities and your contracts with s and his in addition you state that providing social and recreational activities for your members is a fraternal purpose a fraternal_organization may provide social and recreational activities to its members but this activity alone is insufficient to establish exemption where as in your case gaming is predominantly a public activity it would be considered unrelated to the exempt purposes of a fraternal_organization since we have determined that you are not operated for fraternal purposes or under the lodge_system we conclude further that none of your net_earnings are devoted to fraternal purposes conclusion you are not described in sec_501 of the code because e e e you are not operated for fraternal purposes you are not operated under the lodge_system you do not devote your net_earnings to exclusively charitable or fraternal purposes you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so for more information about representation see publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service te_ge se t eo ra t constitution ave n w washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements
